McCulloch, C. J., (dissenting). It seems to me that the majority miss the point of the case in basing the decision on the ground that the message, if correctly transmitted, might not have resulted in a contract between the parties. The message constituted an explicit proposal for the sale of certain securities of a stated kind and amount, and if the proposal had been seasonably accepted it would have resulted in a definite contract. The fact that the proposal as originally worded was not accepted and would not have been accepted does not affect the right of the sender to recover damages. The message, as incorrectly worded when delivered to the sendee, was promptly accepted and this purported to establish a contract on which the minds of the parties appeared to meet. The parties construed it to be a contract between each other and the sender, acting on the faith that the message had been correctly transmitted, incurred considerable expense in complying with the terms of the contract. This was caused by the negligence of the telegraph company and, according to the allegations of the complaint, a cause of action arose for damages. I fail to see that the message lacks any of the elements of a definite proposal. It contained an offer to sell and stated the amount of the security, the rate of interest and other facts in description of the kind and value of the security. Mr. Justice Humphreys concurs in these views.